ORDER

Damon Wesley Whitehead moves this court for the appointment of counsel on appeal from a district court judgment that dismissed his civil rights complaint filed under 42 U.S.C. § 1983. This case has been referred to a panel of the court pursuant to Rule 34(j)(l), Rules of the Sixth Circuit. Upon examination, this panel unanimously agrees that oral argument is not needed. Fed. R.App. P. 34(a).
Whitehead filed his complaint in the district court alleging that unnamed people subjected him to physical abuse and psychological control. The district court dismissed the complaint sua sponte as frivo*601lous or otherwise without merit pursuant to 28 U.S.C. § 1915(e)(2). Plaintiff filed a timely notice of appeal. On appeal, plaintiff has submitted a brief including allegations similar to those he made in his complaint.
Upon de novo review, see McGore v. Wrigglesworth, 114 F.3d 601, 604 (6th Cir.1997), we affirm the judgment for the reasons stated by the district court in its memorandum opinion entered January 22, 2003. Plaintiffs complaint is frivolous because he failed to present a claim with an arguable or rational basis in law or in fact. See Neitzke v. Williams, 490 U.S. 319, 325, 109 S.Ct. 1827, 104 L.Ed.2d 338 (1989); Lawler v. Marshall, 898 F.2d 1196, 1198 (6th Cir.1990).
Accordingly, the motion for counsel is denied, and the district court’s judgment is affirmed. See Rule 34(j)(2)(C), Rules of the Sixth Circuit.